UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6856


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN LANGSTON, a/k/a Little One,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:03-cr-00394-JRS-26)


Submitted:   September 27, 2012           Decided:   October 2, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Langston, Appellant Pro Se.         Roderick Charles Young,
Assistant United States Attorney,         Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin     Langston     appeals    the    district      court’s      order

denying    his   18   U.S.C.   §   3582(c)(2)       (2006)    motion.      We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                      United

States v. Langston, No. 3:03-cr-00394-JRS-26 (E.D. Va. Apr. 17,

2012).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented       in   the    materials

before    the    court   and   argument     would    not     aid   the   decisional

process.

                                                                           AFFIRMED




                                        2